Title: John Adams to Abigail Adams, 1 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 1. 1794.
          
          Cheesman has at length arrived and I have recd my Trunk in much better order than I expected.
          The People here are much cooler than they were last Week. The Embargo begins to be felt by many who have been the most noisy and turbulent. Speculation mingles itself in every political Operation and many Merchants have already made a noble Spec. of the Embargo by raising their Prices: but the foolish Tradesmen and Labourers who were so ready to follow the heels of their Scheeming Leaders are now out of Employment, and will loose 30 dollars at head by this Embargo. If they had been taxed half the sum to the most necessary and important Measure they would have bitterly complained. I can See little benefit in the Embargo except that it may cool down the Courage of such kind of People. It may be expected that We shall soon have a Clamour against the renewal of it, if not to have it repealed.
          
          The Assembly of Pensylvania have this day chosen a senator Mr James Ross of Washington County in the Place of Mr Gallatin.
          A violent Measure has been proposed in the House to Sequester all Debts due from American Citizens to British subjects. Such a Motion will do no honour to our Country.— Such Laws are injurious to the Debtor as well as the Creditor, for they cannot annul or dissolve the Contracts. It will not pass the House, and if it did, it would stop in the Senate.
          We are rejoiced that the civic Feast in Boston Succeeded no better. It is astonishing that Mr Adams should ever have thought of implicating the Government in so indecent and hostile a frolick.
          We have had an incessant Struggle, all Winter to restrain the intemperate Ardour of the People out of Doors and their too accurate Representatives in both Houses. Too many of our good Federalists are carried away at times by their Passions and the popular Torrent, to concur in motions and countenance sentiments, inconsistent with our Neutrality and tending directly to War. But I hope We shall be able to make a stand against all fatal Attempts.
          I long to be at home, but I dare not ask leave to go. The Times are too critical for any Man to quit his Post without the most urgent necessity. Ways and Means must be provided to defrey the Expences incurred and I expect this will be put off till May. I Shall be very uneasy through this whole month, but I must take Patience.
          I hope Mr Adams of Boston, the Lawyer is full of Business and making his Fortune— I hear so Seldom from him that I must Suppose him busy.
          Tel my dear Mother that I hope to have the Pleasure of seeing her in the Month of May. Love to my Brothers & sister & Cousins &c
          I am, most tenderly yours
          
            J. A
          
        